1933 Act File No. 002-62797 1940 Act File No. 811-02871 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 54 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 53 x LORD ABBETT DEVELOPING GROWTH FUND, INC. (Exact Name of Registrant as Specified in Charter) 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (800) 201-6984 Brooke A. Fapohunda, Esq. Vice President and Assistant Secretary 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) x on January 21, 2015 pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The information in this prospectus is not complete and may be changed. Class R4, R5, and R6 shares of these securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell nor does it seek an offer to buy Class R4, R5, and R6 shares of securities in any state where the offer or sale is not permitted. Lord AbbettDeveloping Growth Fund PROSPECTUS [JANUARY 21, 2015] CLASS TICKER CLASS TICKER A LAGWX R2 LADQX B LADBX R3 LADRX C LADCX R4 TBD F LADFX R5 TBD I LADYX R6 TBD P LADPX The Lord Abbett Developing Growth Fund generally is not available for purchase by new investors, except as described in this prospectus. Please see the section Information About the Availability of the Fund for more information. The Securities and Exchange Commission has not approved or disapproved of these securities or determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. INVESTMENT PRODUCTS: NOT FDIC INSUREDNO BANK GUARANTEEMAY LOSE VALUE TABLE OF CONTENTS WHAT YOUSHOULD KNOWABOUTTHE FUND Investment Objective 2 Fees and Expenses 2 Principal Investment Strategies 4 Principal Risks 5 Performance 7 Management 8 Purchase and Sale of Fund Shares 9 Tax Information 9 Payments to Broker-Dealers and Other Financial Intermediaries 9 MOREINFORMATIONABOUTTHE FUND Investment Objective 10 Principal Investment Strategies 10 Principal Risks 11 Disclosure of Portfolio Holdings 15 Management and Organization of the Fund 15 Information About the Availability of the Fund 16 INFORMATIONFOR MANAGINGYOUR FUNDACCOUNT Choosing a Share Class 18 Sales Charges 26 Sales Charge Reductions and Waivers 28 Financial Intermediary Compensation 32 Purchases 37 Exchanges 38 Redemptions 39 Account Services and Policies 41 Distributions and Taxes 49 FINANCIALINFORMATION Financial Highlights 52 DEVELOPING GROWTH FUND INVESTMENT OBJECTIVE The Funds investment objective is long-term growth of capital through a diversified and actively managed portfolio consisting of developing growth companies, many of which are traded over the counter. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 28 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Annual Fund Operating Expenses (Fees paid directly from your investment) Class A B C F, I, P, R2, R3, [R4, R5, and R6] Maximum Sales Charge (Load)Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge(Load) (as a percentage of offering price or redemption proceeds, whichever is lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 [R4] [R5] [R6] Management Fees 0.51% 0.51% 0.51% 0.51% 0.51% 0.51% 0.51% 0.51% [0.51] [0.51] [0.51] Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% 0.10% None 0.45% 0.60% 0.50% [0.25%] [None] [None] Other Expenses 0.22% 0.22% 0.22% 0.22% 0.22% 0.22% 0.22% 0.22% [0.22% ] [0.22% ] [0.08% ] Total Annual Fund Operating Expenses 0.98% 1.73% 1.73% 0.83% 0.73% 1.18% 1.33% 1.23% [0.98% ] [0.73% ] [0.59% ] A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) These amounts have been updated from fiscal year amounts to reflect current fees and expenses. (4) [Based on estimated amounts for the current fiscal year.] PROSPECTUS  DEVELOPING GROWTH FUND 2 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same. The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for ClassB shares and for the one-year period for ClassC shares. ClassB shares automatically convert to ClassA shares after approximately eight years. The expense example for ClassB shares for the ten-year period reflects the conversion to ClassA shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years ClassA Shares $ 669 $ 869 $ 1,086 $ 1,707 $ 669 $ 869 $ 1,086 $ 1,707 ClassB Shares $ 676 $ 845 $ 1,139 $ 1,842 $ 176 $ 545 $ 939 $ 1,842 ClassC Shares $ 276 $ 545 $ 939 $ 2,041 $ 176 $ 545 $ 939 $ 2,041 ClassF Shares $ 85 $ 265 $ 460 $ 1,025 $ 85 $ 265 $ 460 $ 1,025 ClassI Shares $ 75 $ 233 $ 406 $ 906 $ 75 $ 233 $ 406 $ 906 ClassP Shares $ 120 $ 375 $ 649 $ 1,432 $ 120 $ 375 $ 649 $ 1,432 ClassR2 Shares $ 135 $ 421 $ 729 $ 1,601 $ 135 $ 421 $ 729 $ 1,601 ClassR3 Shares $ 125 $ 390 $ 676 $ 1,489 $ 125 $ 390 $ 676 $ 1,489 [Class R4 Shares] $ [100] $ [312] $ [542] $ [1,201] $ [100] $ [312] $ [542] $ [1,201] [Class R5 Shares] $ [75] $ [233] $ [406] $ [906] $ [75] $ [233] $ [406] $ [906] [Class R6 Shares] $ [60] $ [189] $ [329] $ [738] $ [60] $ [189] $ [329] $ [738] Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 242.06% of the average value of its portfolio. PROSPECTUS  DEVELOPING GROWTH FUND 3 PRINCIPAL INVESTMENT STRATEGIES To pursue its objective, the Fund invests primarily in the common stocks of companies demonstrating above-average, long-term growth potential. The Fund seeks to identify companies that it believes are strongly positioned in the developing growth phase. This is the period of swift development after a companys start-up phase when growth occurs at a rate rarely equaled by established companies in their mature years. Under normal conditions, the Fund invests at least 65% of its net assets in equity securities of small companies. In selecting investments, the Fund may invest in U.S. and foreign (including emerging market) companies. Foreign companies may be traded on U.S. or non-U.S. securities exchanges, may be denominated in the U.S. dollar or other currencies, and may include American Depositary Receipts (ADRs). Although the Fund is diversified across many industries and sectors, its assets may, from time to time, be overweighted or underweighted to certain industries and sectors relative to its benchmark index. The Funds principal investments include the following types of securities and other financial instruments:  Equity securities usually include common stocks, but also may include preferred stocks, convertible securities, and equity interests in trusts, partnerships, limited liability companies, and similar enterprises. The Fund also may invest in securities that have equity characteristics or are tied to the price of stock, including rights and convertible debt securities.  Small companies having a market capitalization at the time of purchase that falls within the market capitalization range of companies in the Russell 2000 ® Index.  Growth companies that the Fund believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level. The Fund engages in active and frequent trading of its portfolio securities in seeking to achieve its investment objective. The Fund generally will sell a security when the Fund believes the security is less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or has reached its valuation target, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective; however, in response to adverse economic, market or other unfavorable conditions, the Fund may invest its assets in a temporary defensive manner. PROSPECTUS  DEVELOPING GROWTH FUND 4 PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund, which could adversely affect its performance, include:  Portfolio Management Risk: If the strategies used and securities selected by the Funds portfolio management team fail to produce the intended result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Prices of equity securities tend to rise and fall more dramatically than those of debt securities.  Equity Securities Risk: Common stocks and other equity securities, as well as equity-like securities such as convertible debt securities, may experience significant volatility. Such securities may fall sharply in response to adverse events affecting overall markets, a particular industry or sector, or an individual companys financial condition.  Industry and Sector Risk: Although the Fund does not employ an industry or sector focus, its exposure to specific industries or sectors will increase from time to time based on the portfolio management teams perception of investment opportunities. If the Fund overweights a single industry or sector relative to its benchmark index, the Fund will face an increased risk that the value of its portfolio will decrease because of events disproportionately affecting that industry or sector. Furthermore, investments in particular industries or sectors may be more volatile than the broader market as a whole.  Small Company Risk: The Fund invests primarily in equity securities of small companies, which typically involve greater investment risks than larger, more established companies. As compared to larger companies, small companies may have limited management experience or depth, limited ability to generate or borrow capital needed for growth, and limited products or services, or operate in markets that have not yet been established. Accordingly, small company securities tend to be more sensitive to changing economic, market and industry conditions and tend to be more volatile and less liquid than equity securities of larger companies, especially over the short term. In certain market cycles, small companies also may fall out of favor relative to larger or mid-sized companies causing the Fund to incur losses or underperform. PROSPECTUS  DEVELOPING GROWTH FUND 5  Growth Investing Risk: The Fund uses a growth investing style, which may be out of favor or may not produce favorable results over short or longer time periods. In addition, growth stocks tend to be more volatile than slower-growing value stocks. Growth stocks typically trade at higher multiples of current earnings than other stocks. Growth stocks often are more sensitive to market fluctuations than other securities because their market prices are highly sensitive to future earnings expectations. At times when it appears that these expectations may not be met, growth stocks prices typically fall.  Foreign and Emerging Market Company Risk: The Funds investments in foreign (including emerging market) companies and in U.S. companies with economic ties to foreign markets generally involve special risks that can increase the likelihood that the Fund will lose money. For example, as compared with companies organized and operated in the U.S., these companies may be more vulnerable to economic, political, and social instability and subject to less government supervision, lack of transparency, inadequate regulatory and accounting standards, and foreign taxes. In addition, the securities of foreign companies also may be subject to inadequate exchange control regulations, the imposition of economic sanctions or other government restrictions, higher transaction and other costs, reduced liquidity, and delays in settlement to the extent they are traded on non-U.S. exchanges or markets. Foreign company securities also include ADRs. ADRs may be less liquid than the underlying shares in their primary trading market. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Liquidity/Redemption Risk: The Fund may lose money when selling securities at inopportune times to fulfill shareholder redemption requests. The risk of loss may increase depending on the size and frequency of redemption requests, whether the redemption requests occur in times of overall market turmoil or declining prices, and whether the securities the Fund intends to sell have decreased in value or are illiquid.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs, reduced investment performance, and higher taxes resulting from increased realized capital gains. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Fund  Principal Risks section in the prospectus. PROSPECTUS  DEVELOPING GROWTH FUND 6 PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. No performance is shown for Class R3, R4 and R6 shares because these classes have not completed a full calendar year of operations. Furthermore, high double-digit returns were achieved primarily during favorable market conditions and may not be repeated in the future. The bar chart shows changes in the performance of the Funds ClassA shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to ClassA shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  ClassA Shares* Best Quarter [2nd Q 09 +24.37%] Worst Quarter [4th Q 08 -28.60%] * The total return for the Funds ClassA shares for the nine-month period from [January 1, 2014 to September 30, 2014 was -4.04%.] The table below shows how the Funds average annual total returns compare to the returns of a securities market index with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of ClassA shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end PROSPECTUS  DEVELOPING GROWTH FUND 7 of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for ClassA shares. Average Annual Total Returns (for the periods ended December 31, [2013)] Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares Before Taxes [48.12%] [26.41%] [11.87%] [] After Taxes on Distributions [39.90%] [24.44%] [10.18%] [] After Taxes on Distributions and Sale of Fund Shares [30.14%] [21.54%] [9.32%]  ClassB Shares [51.21%] [26.95%] [11.96%] [] ClassC Shares [55.21%] [27.08%] [11.81%] [] ClassF Shares [57.61%] [28.24%] [] [10.80%] [9/28/2007] ClassI Shares [57.77%] [28.37%] [12.94%] [] ClassP Shares [57.29%] [27.86%] [12.46%] [] ClassR2 Shares [56.81%] [27.58%] [] [10.25%] [9/28/2007] ClassR3 Shares [56.97%] [27.72%] [] [10.36%] [9/28/2007] Index Russell 2000 ® Growth Index (reflects no deduction for fees, expenses, or taxes) [43.30%] [22.58%] [9.41%] [8.49%] [9/28/2007] MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Managers. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since F. Thomas OHalloran, Partner and Portfolio Manager 2001 Arthur K. Weise, Partner and Portfolio Manager 2007 PROSPECTUS  DEVELOPING GROWTH FUND 8 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. ClassB shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of ClassB shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For ClassI shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. ClassP shares are closed to substantially all new investors. There is no minimum initial investment for Invest-A-Matic accounts held directly with the Fund, including IRAs. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, R3 [, R4, R5, and R6] I General and IRAs without Invest-A-Matic Investments $1,000/No minimum [N/A] $1 million minimum Invest-A-Matic Accounts $250/$50 [N/A] N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum [N/A] N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum [No minimum] No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. TAX INFORMATION The Funds distributions, if any, generally are taxable to you as ordinary income, capital gains or a combination of the two, and also may be subject to state and local taxes. Certain taxes on distributions may not apply to tax exempt investors or tax deferred accounts, such as a 401(k) plan or an IRA. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and the Funds distributor or its affiliates may pay the intermediary for the sale of Fund shares and related services. These PROSPECTUS  DEVELOPING GROWTH FUND 9 payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your individual financial professional to recommend the Fund over another investment. Ask your individual financial professional or visit your financial intermediarys website for more information. INVESTMENT OBJECTIVE The Funds investment objective is long-term growth of capital through a diversified and actively managed portfolio consisting of developing growth companies, many of which are traded over the counter. PRINCIPAL INVESTMENT STRATEGIES To pursue its objective, the Fund invests primarily in the common stocks of companies demonstrating above-average, long-term growth potential. The Fund seeks to identify companies that it believes are strongly positioned in the developing growth phase. This is the period of swift development after a companys start-up phase when growth occurs at a rate rarely equaled by established companies in their mature years. Under normal conditions, the Fund invests at least 65% of its net assets in equity securities of small companies. For the purpose of this 65% policy, equity securities usually include common stocks but also may include preferred stocks, convertible securities, and equity interests in trusts, partnerships, limited liability companies, and similar enterprises. The Fund also may invest in securities that have equity characteristics or are tied to the price of stocks, including rights and convertible debt securities. A small company is defined as a company having a market capitalization at the time of purchase that falls within the market capitalization range of companies in the Russell 2000 ® Index, a widely-used benchmark for small-cap stock performance. The market capitalization range of the Russell 2000 ® Index as of June 30, 2014, following its annual reconstitution, was $13 million to $4.4 billion. This range varies daily. The Fund may invest up to 10% of its net assets in securities of foreign (including emerging market) companies that are traded on a foreign exchange and denominated in a foreign currency. The Fund may invest without limitation in securities of companies that do not meet these criteria but represent economic exposure to foreign markets, including securities of companies that are organized or operated in a foreign country but primarily trade on a U.S. securities exchange. The Fund also may invest without limit in ADRs. ADRs are traded on U.S. securities exchanges and typically are issued by a financial institution (such as a U.S. bank) acting as a depositary and represent the depositarys holdings of a specified number of shares of a foreign company. An ADR entitles the holder to all dividends and capital gains earned by the underlying foreign securities. PROSPECTUS  DEVELOPING GROWTH FUND 10 The Funds portfolio managers use a bottom-up investment approach, meaning that they identify and select securities for investment by the Fund based on in-depth company, industry, and market research and analysis. In selecting investments for the Fund, the portfolio managers follow a growth style of investing, which means that they look for companies that exhibit faster-than-average gains in earnings and that they believe have the potential to continue profit growth at a high level. Although the Fund is diversified across many industries and sectors, its assets may, from time to time, be focused on certain industries and sectors. The Fund engages in active and frequent trading of its portfolio securities in seeking to achieve its investment objective, and typically will have a portfolio turnover rate of over 100% annually. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to secure gains, limit losses, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, and the Funds valuation target for the security. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. To respond to adverse economic, market, political or other conditions that are unfavorable for investors, however, the Fund may invest its assets in a temporary defensive manner by holding all or a substantial portion of its assets in cash, cash equivalents or other high quality short-term investments, money market fund shares, and other money market instruments. The Fund also may invest in these types of securities or hold cash while looking for suitable investment opportunities or to maintain liquidity. When investing in this manner, the Fund may be unable to achieve its investment objective. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the best potential for favorable results. PROSPECTUS  DEVELOPING GROWTH FUND 11 The principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through careful security selection, portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the Fund and the risks associated with an investment in the Fund.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management team may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, and may generate losses even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, data imprecision, technology malfunctions, operational errors, and similar factors may adversely affect a single issuer, a group of issuers, an industry, or the market as a whole. Prices of equity securities tend to rise and fall more dramatically than those of debt securities. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the Fund. Economies and financial markets throughout the world are becoming increasingly interconnected, which raises the likelihood that events or conditions in one country or region will adversely affect markets or issuers in other countries or regions.  Equity Securities Risk: Investments in common stocks and other equity securities represent ownership in a company that fluctuates in value with changes in the companys financial condition. Stock markets may experience significant volatility at times and may fall sharply in response to adverse events. Certain segments of the stock market may react differently than other segments and U.S. markets may react differently than foreign markets. Individual stock prices also may experience dramatic movements in price. Price movements may result from factors affecting individual companies, sectors, or industries selected for the Funds portfolio or the securities market as a whole, including periods of slower growth or recessionary economic conditions, future expectations of poor economic conditions, changes in political or social conditions, and lack of investor confidence. In addition, individual stocks may be adversely affected by factors such as reduced sales, increased costs, or a negative outlook for the future performance of the company. As compared with preferred stock and debt, common stock generally involves greater risk and has lower priority when PROSPECTUS  DEVELOPING GROWTH FUND 12 assets that is invested in foreign securities that are principally traded outside of the U.S. The Funds investments in emerging market companies generally are subject to heightened risks compared to its investments in developed market companies.  Liquidity/Redemption Risk: The Fund may lose money when selling securities at inopportune times to fulfill shareholder redemption requests. The risk of loss may increase depending on the size and frequency of redemption requests, whether the redemption requests occur in times of overall market turmoil or declining prices, and whether the securities the Fund intends to sell have decreased in value or are illiquid. The Fund may be unable to sell illiquid securities at its desired time or price. Illiquidity can be caused by a drop in overall market trading volume, an inability to find a ready buyer, or legal restrictions on the securities resale. Certain securities that are liquid when purchased may later become illiquid, particularly in times of overall economic distress.  High Portfolio Turnover Risk: The Fund engages in active and frequent trading of its portfolio securities, also known as higher portfolio turnover. High portfolio turnover may result in increased brokerage fees or other transaction costs. These costs are not reflected in the Funds annual operating expenses or in the expense example in the prospectus and shareholder reports, but they can reduce the Funds investment performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, resulting in higher taxes to shareholders when Fund shares are held in a taxable account. Realized capital gains that are considered short term for tax purposes result in higher taxes to shareholders than long term capital gains. The Financial Highlights table at the end of the prospectus shows the Funds portfolio turnover rate during past fiscal years. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Funds policies and procedures regarding the disclosure of the Funds portfolio holdings is available in the SAI. Further information is available at www.lordabbett.com. MANAGEMENT AND ORGANIZATION OF THE FUND Board of Directors. The Board oversees the management of the business and affairs of the Fund. The Board meets regularly to review the Funds portfolio investments, performance, expenses, and operations. The Board appoints officers who are responsible for the day-to-day operations of the Fund and who execute policies authorized by the Board. At least 75 percent of the Board members are independent of Lord, Abbett & Co. LLC (Lord Abbett). PROSPECTUS  DEVELOPING GROWTH FUND 15 Investment Adviser. The Funds investment adviser is Lord Abbett, which is located at 90 Hudson Street, Jersey City, NJ 07302-3973. Founded in 1929, Lord Abbett manages one of the nations oldest mutual fund complexes and manages approximately [$137.8] billion in assets across a full range of mutual funds, institutional accounts and separately managed accounts, including [$1.4] billion for which Lord Abbett provides investment models to managed account sponsors as of [November 30, 2014.] Portfolio Managers. The Fund is managed by experienced portfolio managers responsible for investment decisions together with a team of investment professionals who provide issuer, industry, sector and macroeconomic research and analysis. The SAI contains additional information about portfolio manager compensation, other accounts managed, and ownership of Fund shares. The team is headed by F. Thomas OHalloran, Partner and Portfolio Manager, who joined Lord Abbett in, and has been a member of the team since 2001. Assisting Mr.OHalloran is Arthur K. Weise, Partner and Portfolio Manager, who joined the team and Lord Abbett in 2007. Messrs. OHalloran and Weise are jointly and primarily responsible for the day-to-day management of the Fund. Management Fee. Lord Abbett is entitled to a management fee based on the Funds average daily net assets. The management fee is accrued daily and payable monthly as calculated at the following annual rates: 0.75% on the first $100 million of average daily net assets; and0.50% on the Funds average daily net assets over $100 million. For the fiscal year ended July 31, 2014, the effective annual rate of the fee paid to Lord Abbett was at 0.51% of the Funds average daily net assets. In addition, Lord Abbett provides certain administrative services to the Fund pursuant to an Administrative Services Agreement in return for a fee at an annual rate of 0.04% of the Funds average daily net assets. The Fund pays all of its expenses not expressly assumed by Lord Abbett. Each year the Board considers whether to approve the continuation of the existing management and administrative services agreements between the Fund and Lord Abbett. A discussion regarding the basis for the Boards approval generally is available in the Funds semiannual report to shareholders for the six-month period ended January 31 st . INFORMATION ABOUT THE AVAILABILITY OF THE FUND The Fund is not available for purchase by new investors, except as stated below. The Fund is available for purchase only by the following categories of investors: PROSPECTUS  DEVELOPING GROWTH FUND 16  Existing Shareholders of the Fund. Existing shareholders of the Fund may add to their accounts with additional purchases of Fund shares. Any shareholder who has completely redeemed their shares and who otherwise qualifies under the reinvestment privilege is deemed to be an existing shareholder for purposes of determining eligibility to invest in the Fund.  Institutional Investors. The following institutional investors may purchase shares of the Fund, provided that the investor is otherwise eligible to purchase ClassI shares: charitable trusts, endowments; defined benefit plans; foundations; general accounts of companies, including hospitals and financial institutions (such as banks or insurance companies); health and welfare plans; and Taft-Hartley plans.  Retirement and Benefit Plans. Retirement and benefit plans currently offering the Fund as an investment option to the plans participants may purchase shares of the Fund for the benefit of new participants.  Certain Discretionary Mutual Fund Advisory (Wrap) Programs. Certain sponsors of fee-based, discretionary mutual fund advisory (wrap) programs that have entered into a special arrangement with the Fund or Lord Abbett Distributor LLC, the Funds principal underwriter (Lord Abbett Distributor), specifically for the purchase of Fund shares and that are identified in the Funds SAI as Specified Intermediaries will be eligible to purchase shares of the Fund for existing and new participants in the Specified Intermediaries discretionary mutual fund advisory programs, as designated in the Funds SAI.  Lord Abbett Funds. Other Lord Abbett Funds may purchase shares of the Fund.  Partners and Employees of Lord Abbett. Directors or trustees of Lord Abbett Funds and partners and employees of Lord Abbett (including retired persons who formerly held such positions and the family members of such persons) may purchase shares of the Fund. Investors should note, however, that the Fund reserves the right to refuse any purchase order that Lord Abbett believes might disrupt the efficient management of the Fund and reserves the right to further limit the availability of the Fund. Any investor seeking to purchase more than $10 million of shares of the Fund should contact Lord Abbett for approval prior to submitting the purchase order for Fund shares. Please contact Lord Abbett Distributor with any questions about eligibility of a plan to invest in the Fund. PROSPECTUS  DEVELOPING GROWTH FUND 17 CHOOSING A SHARE CLASS Each class of shares represents an investment in the same portfolio of securities, but each has different availability and eligibility criteria, sales charges, expenses, and dividends, allowing you to choose the available class that best meets your needs. You should read this section carefully to determine which class of shares is best for you and discuss your selection with your financial intermediary. Factors you should consider in choosing a class of shares include:  the amount you plan to invest;  the length of time you expect to hold your investment;  the total costs associated with your investment, including any sales charges that you pay when you buy or sell your Fund shares and expenses that are paid out of Fund assets over time;  whether you qualify for any reduction or waiver of sales charges;  whether you plan to take any distributions in the near future;  the availability of the share class;  the services that will be available to you depending on the share class you choose; and  the amount of compensation that your financial intermediary will receive depending on the share class you choose. If you plan to invest a large amount and your investment horizon is five years or more, ClassA shares may be more advantageous than ClassC shares. The higher ongoing annual expenses of ClassC shares may cost you more over the long term than the front-end sales charge you would pay on larger purchases of ClassA shares. Retirement and Benefit Plans and Fee-Based Programs The availability of share classes and certain features of share classes may depend on the type of financial intermediary through which you invest, including retirement and benefit plans and fee-based programs. As used in this prospectus, the term retirement and benefit plans refers to qualified and non-qualified retirement plans, deferred compensation plans and other employer-sponsored retirement, savings or benefit plans, such as defined benefit plans, 401(k) plans, 457 plans, 403(b) plans, profit-sharing plans, and money purchase pension plans, but does not include IRAs, unless explicitly stated elsewhere in the prospectus. As used in this prospectus, the term fee-based programs refers to programs sponsored by financial intermediaries that provide fee-based investment advisory programs or services (including mutual fund wrap programs) or a bundled suite of services, such as brokerage, investment advice, research, and account management, for which the client pays a fee based on the total asset value of the clients account for all or a specified number of transactions, including mutual fund purchases, in the account during a certain period. PROSPECTUS  DEVELOPING GROWTH FUND 18 Key Features of Share Classes. The following table compares key features of each share class. You should review the fee table and example at the front of this prospectus carefully before choosing your share class. As a general matter, share classes with relatively lower expenses tend to have relatively higher dividends. Your financial intermediary can help you decide which class meets your goals. Not all share classes may be available through your financial intermediary. Your financial intermediary may receive different compensation depending upon which class you choose. ClassA Shares Availability Available through financial intermediaries to individual investors, certain retirement and benefit plans, and fee-based advisory programs Front-End Sales Charge Up to 5.75%; reduced or waived for large purchases and certain investors; eliminated for purchases of $1 million or more CDSC 1.00% on redemptions made within one year following purchases of $1 million or more; waived under certain circumstances Distribution and Service (12b-1) Fee 0.25% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: None Conversion None Exchange Privilege ClassA shares of most Lord Abbett Funds ClassB Shares Availability ClassB shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of ClassB shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. Front-End Sales Charge None CDSC Up to 5.00% on redemptions; reduced over time and eliminated after sixth anniversary of purchase; waived under certain circumstances Distribution and Service (12b-1) Fee 1.00% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.75% Conversion Automatic conversion to ClassA shares after approximately the eighth anniversary of purchase Exchange Privilege ClassB shares of most Lord Abbett Funds PROSPECTUS  DEVELOPING GROWTH FUND 19 ClassC Shares Availability Available through financial intermediaries to individual investors and certain retirement and benefit plans; purchases generally must be under $500,000 Front-End Sales Charge None CDSC 1.00% on redemptions made before the first anniversary of purchase; waived under certain circumstances Distribution and Service (12b-1) Fee 1.00% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.75% Conversion None Exchange Privilege ClassC shares of most Lord Abbett Funds ClassF Shares Availability Available only to eligible fee-based advisory programs and certain registered investment advisers Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.10% of the Funds average daily net assets, comprised of:Service Fee: NoneDistribution Fee: 0.10% Conversion None Exchange Privilege ClassF shares of most Lord Abbett Funds ClassI Shares Availability Available only to eligible investors Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee None Conversion None Exchange Privilege ClassI shares of most Lord Abbett Funds ClassP Shares Availability Available on a limited basis through certain financial intermediaries and retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.45% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.20% Conversion None Exchange Privilege ClassP shares of most Lord Abbett Funds PROSPECTUS  DEVELOPING GROWTH FUND 20 ClassR2 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.60% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.35% Conversion None Exchange Privilege ClassR2 shares of most Lord Abbett Funds ClassR3 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.50% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.25% Conversion None Exchange Privilege ClassR3 shares of most Lord Abbett Funds [Class R4 Shares Availability Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee [0.25%] of the Funds average daily net assets, comprised of:Service Fee: [0.25%]Distribution Fee: [None] Conversion None Exchange Privilege Class R4 shares of most Lord Abbett Funds Class R5 Shares Availability Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee None Conversion None Exchange Privilege Class R5 shares of most Lord Abbett Funds PROSPECTUS  DEVELOPING GROWTH FUND 21 ClassR6 Shares Availability Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee None Conversion None Exchange Privilege Class R6 shares of most Lord Abbett Funds] (1) The 12b-1 plan provides that the maximum payments that may be authorized by the Board are: for ClassA [and R4] shares, 0.50%; for ClassP shares, 0.75%; and for ClassB, C, F, R2, and R3 shares, 1.00%. The rates shown in the table above are the 12b-1 rates currently authorized by the Board for each share class and may be changed only upon authorization of the Board. The 12b-1 plan does not permit any payments for ClassI [, R5, and R6] shares. Ask your financial intermediary about the Lord Abbett Funds available for exchange. (3) ClassB shares automatically will convert to ClassA shares on the 25th day of the month (or, if the 25th is not a business day, the next business day thereafter) following the eighth anniversary of the day on which the purchase order was accepted. (4) ClassP shares are closed to substantially all new investors. Investment Minimums. The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Consult your financial intermediary for more information. ClassB shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of ClassB shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For ClassI shares, the minimum investment shown below applies to certain types of institutional investors. ClassP shares are closed to substantially all new investors. There is no minimum initial investment for Invest-A-Matic accounts held directly with the Fund, including IRAs. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, R3 [, R4, R5, and R6] I General and IRAs without Invest-A-Matic Investments $1,000/No minimum [N/A] See below Invest-A-Matic Accounts $250/$50 [N/A] N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum [N/A] N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum [No minimum] No minimum ClassI Share Minimum Investment. Unless otherwise provided, the minimum amount of an initial investment in ClassI shares is $1 million. There is no minimum initial investment for (i) purchases through or by registered investment advisers, bank trust departments, and other financial intermediaries otherwise eligible to purchase ClassI shares that charge a fee for services that include PROSPECTUS  DEVELOPING GROWTH FUND 22 investment advisory or management services or (ii) purchases by retirement and benefit plans meeting the ClassI eligibility requirements described below. These investment minimums may be suspended, changed, or withdrawn by Lord Abbett Distributor LLC, the Funds principal underwriter (Lord Abbett Distributor). Additional Information about the Availability of Share Classes ClassB Shares. The Fund no longer offers ClassB shares for new or additional investments. Existing shareholders of ClassB shares may reinvest dividends into ClassB shares and exchange their ClassB shares for ClassB shares of other Lord Abbett Funds as permitted by the current exchange privileges. The 12b-1 fee, CDSC, and conversion features will continue to apply to ClassB shares held by shareholders. Any purchase request for ClassB shares will be deemed to be a purchase request for ClassA shares and will be subject to any applicable sales charge. ClassC Shares. The Fund will not accept purchases of ClassC shares of $500,000 or more, or in any amount that, when combined with the value of all shares of Eligible Funds (as defined below) under the terms of rights of accumulation, would result in the investor holding more than $500,000 of shares of Eligible Funds at the time of such purchase, unless an appropriate representative of the investors broker-dealer firm (or other financial intermediary, as applicable) provides written authorization for the transaction. Please contact Lord Abbett Distributor with any questions regarding eligibility to purchase ClassC shares based on the prior written authorization from the investors broker-dealer firm or other financial intermediary. With respect to qualified retirement plans, the Fund will not reject a purchase of ClassC shares by such a plan in the event that a purchase amount, when combined with the value of all shares of Eligible Funds under the terms of rights of accumulation, would result in the plan holding more than $500,000 of shares of Eligible Funds at the time of the purchase. Any subsequent purchase orders submitted by the plan, however, would be subject to the ClassC share purchase limit policy described above. Such subsequent purchases would be considered purchase orders for ClassR3 shares. ClassF Shares. ClassF shares generally are available to investors participating in fee-based advisory programs that have (or whose trading agents have) an agreement with Lord Abbett Distributor and to investors that are clients of certain registered investment advisers that have an agreement with Lord Abbett Distributor, if it so deems appropriate. Class I Shares. Class I shares are available for purchase by the entities identified below. An investor that is eligible to purchase Class I shares under one of the categories below need not satisfy the requirements of any other category. PROSPECTUS  DEVELOPING GROWTH FUND 23  Institutional investors, including companies, foundations, endowments, municipalities, trusts (other than individual or personal trusts established for estate or financial planning purposes), and other entities determined by Lord Abbett Distributor to be institutional investors, making an initial minimum purchase of Class I shares of least $1 million in each Fund in which the institutional investor purchases Class I shares. Such institutional investors may purchase Class I shares directly or through a registered broker-dealer, provided that such purchases are not made by or on behalf of institutional investors that are participants in a fee- based program the participation in which is available to non-institutional investors, as described below.  Institutional investors purchasing Class I shares in fee-based investment advisory programs the participants of which are limited solely to institutional investors otherwise eligible to purchase Class I shares and where the program sponsor has entered into a special arrangement with the Fund and/or Lord Abbett Distributor specifically for such purchases. Institutional investors investing through such an investment advisory programs are not subject to the $1 million minimum initial investment.  Registered investment advisers investing on behalf of their advisory clients may purchase Class I shares without any minimum initial investment, provided that Class I shares are not available for purchase by or on behalf of:  Participants in fee-based broker-dealer-sponsored investment advisory programs or services (other than as described above), including mutual fund wrap programs, or a bundled suite of services, such as brokerage, investment advice, research, and account management, for which the participant pays for all or a specified number of transactions, including mutual fund purchases, in the participants account during a certain period; or  Non-institutional advisory clients of a registered investment adviser that also is a registered broker-dealer and where the firm has entered into any agreement or arrangement whereby Lord Abbett makes payments to the firm out of its own resources for various services, such as marketing support, training and education activities, and other services for which Lord Abbett may make such revenue sharing payments to the firm.  Bank trust departments and trust companies purchasing shares for their clients may purchase Class I shares without any minimum initial investment, provided that the bank or trust company (and its trading agent, if any) has entered into a special arrangement with the Fund and/or Lord Abbett Distributor specifically for such purchases. PROSPECTUS  DEVELOPING GROWTH FUND 24  Retirement and benefit plans investing directly or through an intermediary may purchase Class I shares without any minimum initial investment, provided that in the case of an intermediary, the intermediary has entered into a special arrangement with the Fund and/or Lord Abbett Distributor specifically for such purchases.  Each registered investment company within the Lord Abbett Family of Funds that operates as a fund-of-funds and, at the discretion of Lord Abbett Distributor, other registered investment companies that are not affiliated with Lord Abbett and operate as funds-of-funds, may purchase Class I shares without any minimum initial investment. Shareholders who do not meet the above criteria but currently hold Class I shares may continue to hold, purchase, exchange, and redeem Class I shares, provided that there has been no change in the account since purchasing Class I shares. Financial intermediaries should contact Lord Abbett Distributor to determine whether the financial intermediary may be eligible for such purchases. ClassP Shares. ClassP shares are closed to substantially all new investors. Existing shareholders holding ClassP shares may continue to hold their ClassP shares and make additional purchases, redemptions, and exchanges. ClassP shares also are available for orders made by or on behalf of a financial intermediary for clients participating in an IRA rollover program sponsored by the financial intermediary that operates the program in an omnibus recordkeeping environment and has entered into special arrangements with the Fund and/or Lord Abbett Distributor specifically for such orders. [
